Exhibit 99.1 Saia Reports First Quarter Earnings per Share of $0.42 JOHNS CREEK, GA. – April 27, 2016 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload and logistics services, today reported first quarter 2016 financial results. First Quarter 2016 Compared to First Quarter 2015 Results · Revenues were $290 million, a decline of 1.1% · Operating income decreased by 17% to $17.6 million · Net income fell 16% to $10.6 million · Diluted earnings per share were $0.42 compared to $0.49 · Operating ratio of 93.9 compared to 92.8 · LTL shipments per workday fell by 0.8% and LTL tonnage per workday declined 3.4% · LTL revenue per hundredweight increased 2.1% “While we were not able to match last year’s record first quarter earnings results, I am pleased with the trajectory of our productivity and expense control initiatives.We continue to see benefits in the areas of dock productivity and maintenance expenditures, while maintaining service and advancing quality initiatives. We also reduced purchased transportation expense, which represented 4.3% of revenue compared to 6.0% of revenue in the first quarter last year,” said Saia President and Chief Executive Officer, Rick O’Dell. “Despite no noticeable improvement in the level of general economic activity, we secured average rate increases of 5.3% on contractual renewals in the period” O’Dell added. Financial Position and Capital Expenditures Total debt was $116.4 million at March 31, 2016 and inclusive of the cash on-hand, net debt to total capital was 20.9%.Due primarily to the timing of capital expenditures and seasonality factors, this represents an increase to thetotal debt of $69.0 million and net debt to total capital of 13.9% at December 31, 2015. Net capital expenditures in the first quarter of 2016 were $63.7 million including equipment acquired with capital leases.This compares to $33.2 million of net capital expenditures in the first quarter of 2015.The Company currently plans net capital expenditures in 2016 of approximately $140 million. Conference Call Management will hold a conference call to discuss quarterly results today at 10:00 a.m. Eastern Time. To participate in the call, please dial 888-876-9177 or 785-424-1666 referencing conference ID #8234961.Callers should dial in five to ten minutes in advance of the conference call.This call will be webcast live via the Company web site at www.saiacorp.com.A replay of the call will be offered two hours after the completion of the call through June 22, 2016 at 1:00 p.m. Eastern Time.The replay will be available by dialing 1-888-203-1112 or 719-457-0820. Saia, Inc. (NASDAQ: SAIA) offers customers a wide range of less-than-truckload, non-asset truckload, expedited and logistics services.With headquarters in Georgia, Saia LTL Freight operates 148 terminals in 34 states.For more information on Saia, Inc. visit the Investor Relations section at www.saiacorp.com. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand the future prospects of a company and make informed investment decisions. This news release contains these types of statements, which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “may,” “plan,” “predict,” “believe,” “should” and similar words or expressions are intended to identify forward-looking statements. Investors should not place undue reliance on forward-looking statements and the Company undertakes no obligation to publicly update or revise any forward-looking statements. All forward-looking statements reflect the present expectation of future events of our management as of the date of this news release and are subject to a number of important factors, risks, uncertainties and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. Saia, Inc. First Quarter 2016 Results Page 2 These factors, risks, assumptions and uncertainties include, but are not limited to, (1) general economic conditions including downturns in the business cycle; (2) effectiveness of Company-specific performance improvement initiatives, including management of the cost structure to match shifts in customer volume levels; (3) the creditworthiness of our customers and their ability to pay for services; (4) failure to achieve acquisition synergies; (5) failure to operate and grow acquired businesses in a manner that supports the value allocated to these acquired businesses, including their goodwill; (6) economic declines in the geographic regions or industries in which our customers operate; (7) competitive initiatives and pricing pressures, including in connection with fuel surcharge; (8) loss of significant customers; (9) the Company’s need for capital and uncertainty of the credit markets; (10) the possibility of defaults under the Company’s debt agreements (including violation of financial covenants); (11) possible issuance of equity which would dilute stock ownership; (12) integration risks; (13) the effect of litigation including class action lawsuits; (14) cost and availability of qualified drivers, fuel, purchased transportation, real property, revenue equipment and other assets; (15) governmental regulations, including but not limited to Hours of Service, engine emissions, the “Compliance, Safety, Accountability” (CSA) initiative, compliance with legislation requiring companies to evaluate their internal control over financial reporting, Homeland Security, environmental regulations and the Food and Drug Administration; (16) changes in interpretation of accounting principles; (17) dependence on key employees; (18) inclement weather; (19) labor relations, including the adverse impact should a portion of the Company’s workforce become unionized; (20) terrorism risks; (21) self-insurance claims and other expense volatility; (22) cost and availability of insurance coverage; (23) increased costs of healthcare and prescription drugs, including as a result of healthcare reform legislation; (24) social media risks; (25) cyber security risk; (25) and other financial, operational and legal risks and uncertainties detailed from time to time in the Company’s SEC filings.As a result of these and other factors, no assurance can be given as to our future results and achievements.A forward looking statement is neither a prediction nor a guarantee of future events or circumstances and those future events or circumstances may not occur. # # # CONTACT: Saia, Inc. Doug Col dcol@saia.com Saia, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Amounts in thousands) (Unaudited) March 31, 2016 December 31, 2015 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT: Cost Less: accumulated depreciation Net property and equipment OTHER ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Wages and employees' benefits Other current liabilities Current portion of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt, less current portion Deferred income taxes Claims, insurance and other Total other liabilities STOCKHOLDERS' EQUITY: Common stock 25 25 Additional paid-in capital Deferred compensation trust ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ Saia, Inc. and Subsidiaries Consolidated Statements of Operations For the Quarters Ended March 31, 2016 and 2015 (Amounts in thousands, except per share data) (Unaudited) First Quarters OPERATING REVENUE $ $ OPERATING EXPENSES: Salaries, wages and employees' benefits Purchased transportation Fuel, operating expenses and supplies Operating taxes and licenses Claims and insurance Depreciation and amortization Operating loss, net 69 Total operating expenses OPERATING INCOME NONOPERATING EXPENSES (INCOME): Interest expense Other, net (7 ) ) Nonoperating expenses, net INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ $ Average common shares outstanding - basic Average common shares outstanding - diluted Basic earnings per share $ $ Diluted earnings per share $ $ Saia, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Quarters Ended March 31, 2016 and 2015 (Amounts in thousands) (Unaudited) Quarters OPERATING ACTIVITIES: Net cash provided by operating activities $ $ Net cash provided by operating activities INVESTING ACTIVITIES: Acquisition of business, net of cash received – ) Acquisition of property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) FINANCING ACTIVITIES: Borrowing of revolving credit agreement, net Proceeds from stock option exercises – Other financing activity ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ NON-CASH ITEMS: Acquisition of property and equipment financed with capital leases $ $ Saia, Inc. and Subsidiaries FinancialInformation For the Quarters Ended March 31, 2016 and 2015 (Unaudited) First Quarters First Quarters % Amount/Workday % Change Change Workdays 64 63 Operating ratio % % Tonnage (1) LTL ) ) TL ) ) Shipments (1) LTL ) TL 24 27 ) ) Revenue/cwt. (2) LTL $ $ TL $ $ ) Revenue/shipment (2) LTL $ $ ) TL $ $ ) Pounds/shipment LTL ) TL ) Length of Haul In thousands Revenue does not include the adjustment required for financial statement purposes in accordance with the Company's revenue recognition policy and other revenue.
